tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number contact person identification_number contact number fax number employer_identification_number vil department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend dear l applicant m subdivision n specific blocks in subdivision o organization p village q date v lake w state issue sec_2 we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below letter cg catalog number 47630w facts you l were incorporated under the laws of the state of w on q your purpose as described in your amended articles of incorporation states in pertinent part the specific purpose of this organization is to strengthen improve and protect the unique character livability and social fabric of our neighborhood and to preserve its lake front history natural beauty diverse character and unique ambiance to encourage more personal and social interaction between neighbors and among other community entities your bylaws also declare identical purposes you own beachfront land on v the land provides space for the organization to hold events open to your community your application form_1023 provides you will have activities that offer opportunities for those in the neighborhood who may be less social to participate interact and get to know others in the community activities include block parties boat parades volleyball games and offering boat docks on the lake for rent your block party is an annual event held in july that has various social games and activities for your community you stated approximately people from the neighborhood have the possibility to attend this party and to have some good time you continued by saying all residents within our neighborhood area benefit from the activity you get permission from p to close the streets on the day of the event funding for the event comes from admission fees membership fees and donations you indicated of the organization’s time and money are devoted to this event your boat parade is held each july the organization participates in the parade by assisting another organization o with arranging for the entries and coordinating activities at the event you state the event is a parade of boats that are moored on v anyone with access to a boat can decorate as he sees fit and be a participant of the parade you annually participate and enter an average of four boats per year with five individuals per boat approximately people attend from the immediate neighborhood and view the parade signage is used throughout the neighborhood to promote the program’ you indicated of the organizations time and resources are used for this event you coordinate a volleyball activity for your members and community equipment such as nets and balls are supplied by the club food and beverages are served at events open invitation is extended to the entire neighborhood to play water volleyball at l on every tuesday starting memorial day weekend through the end of september on average to families usually participate events are advertised through emails and signage you indicated of the organization's time and money are used for this activity letter cg catalog number 47630w your other activities include quarterly member meetings public relations to widen your support base environmental cleaning and monitoring instructions on boat safety and managing the beach property and related boat docks owned and operated by you on behalf of your members you own a quarter mile portion of a square mile sized lake the boat docks have been built on your land to accommodate mooring for members’ boats you indicated of the organizations time is devoted to these activities your bylaws state that maintaining and operating a bathing beach facility and activities related thereto are for private members use and that each member has one vote in issues before the club seven board members are elected at an annual membership meeting for a five year term none of these individuals are compensated advisory directors may be added in the future the organization receives revenue from admission fees from events and solicitations of members and the public at large members were defined in your initial bylaws as owners their heirs executors of assigns of lots in m and n in p w you amended your bylaws to state membership is open to all with the appropriate application and approval by the board_of directors of the organization article sec_1 of your amended by-laws states application_for voting membership shall be open to all membership is granted after completion and receipt of amembership application all memberships shall be granted upon a majority vote of the board_of directors advertising for events is done throughout your community with temporary signs placed beside the road pictures of signs beside the road were provided for examples of how residents are informed of meetings and events also meeting minutes and emails are distributed to residents and members law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt letter cg catalog number 47630w sec_1 c --1 b i of the income_tax regulations provides that in order to meet the organizational_test an organization must be organized exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes if accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial actives that fail to further an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests revrul_59_310 granted exemption under sec_501 to an organization that was formed to establish maintain and operate a public swimming pool playground and other recreation facilities for the children and other residents of the community its funds were principally raised by public subscription the income derived from charges for admission to the swimming pool was nominal and such charges were purely incidental to the orderly operation of the pool since the property and its uses are dedicated to members of the general_public of the community and are charitable in that they serve a generally recognized public purpose which tends to lessen the burdens of government it is concluded that the instant organization is exclusively charitable within the meaning of sec_501 of the code revrul_68_224 granted exemption under sec_501 not c to an organization of which their primary purpose was to conduct an annual festival that depicts in a typical year it features a banquet or barbecue a regional customs and traditions parade various contests and a rodeo at the banquet or barbecue the winners of the various contests are announced the parade is made up of school bands local riding clubs and floats built by local organizations contests relate to dress and costumes concerning the traditions of the area floats generally depict the community history and customs the festival is climaxed on the final day with the rodeo the ruling stated in carrying on the activities described the organization provides recreation for the community publicizes the community and attracts persons to it promotes community growth and provides a means whereby citizens may express their interest in local history customs and traditions these activities promote the common good and general welfare of the people of the community and bring about civic betterments and social improvements accordingly the organization qualifies for exemption from federal_income_tax under sec_501 of the code letter cg catalog number 47630w revrul_70_186 discusses an organization that improved and sustained a lake used for public purposes the organization improved the condition of the water in the lake to enhance its recreational features for public benefit the organization's principal activity was to treat the water to remove algae and to otherwise improve the condition of the water for recreational purposes for the public the organization was found to be exempt under sec_501 of the code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 477_f2d_340 4th cir cert_denied 413_us_910 held that operating for the benefit of private parties constitutes a substantial nonexempt purpose application of law you are not described under sec_501 of the code or sec_1 c - a of the income_tax regulations because you do not meet the organizational or operational tests to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause sec_1_501_c_3_-1 of the regulations your amended articles of incorporation states that your specific purpose is to strengthen improve and protect the unique character livability and social fabric of your neighborhood and preserve its lake front history natural beauty diverse character and unique ambiance to encourage more personal and social interaction between neighbors and among other community entities these purposes specifically encouraging personal and social interaction between neighbors is not an exempt_purpose describe under sec_501 of the code or corresponding regulations therefore you do not meet the organizational_test you also do not meet the operational_test you indicated of your time is for social and recreational events held for members and neighborhood residents social and recreational events are not considered exempt_activities under sec_1 c - c of the regulations furthermore a substantial portion of your activities serves the private interests of your members and not the public as a whole your beach is advertised and promoted as a private beach boat docks are provided by the organization for use only to benefit members mooring their personal boats these activities do not benefit the public and are not sufficient to meet the requirements of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations letter cg catalog number 47630w your activity is not like that described in revrul_59_310 where a public pool and other recreational facilities were operated by an exempt_organization swimming was offered to the public at large including all local residents without discrimination most of the individuals using the pool were low income and therefore could not afford the cost of privately sponsored recreational facilities you are distinguished from this ruling because you are not simply maintaining a recreational facility for the general_public in a manner that lessens the burdens of the government unlike the organization described in the ruling you are actively involved in the conduct of social and recreational activities such as volleyball tournaments with the purpose of encouraging social interaction between neighbors social events are not considered charitable or educational_purposes under sec_501 of the code you are similar to the organization described in revrul_68_224 that received exemption under sec_501 and not c like the organization in this ruling you conduct block parties annual festivals and a boat parade as stated in the revenue_ruling these activities provide recreation for the community publicize the community and attracts persons to it promotes community growth and provides a means whereby citizens may express their interest in local history customs and traditions these activities promote the common good and general welfare of the people of the community and bring about civic betterments and social improvements these activities are not exclusively charitable or educational as defined in sec_501 of the code you are not like the organization described in revrul_70_186 the organization discussed in that ruling improved and maintained the lake by improving the water quality for use by the public unlike that organization a substantial portion of your activities is dedicated to conducting social and recreational activities and not simply improving a lake for public use private benefit has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity that benefits the activity at large ie the benefit to the public cannot be achieved without necessarily benefiting private individuals revrul_70_186 above found that it would be impossible to accomplish the organization’s charitable purposes of cleaning and maintaining a lake without providing benefit to certain property owners you indicated that you will maintain beach property boat docks and arrange social and recreational activities for_the_use_of your members which are not necessary to carry out your exempt_activities in quantitative sense to be incidental the private interests must not be substantial in the context of the overall public benefit conferred by the activity in your case you spend of time and resources on managing your boat docks beach property and arranging social and recreational activities for members which offer a direct benefit to your members your operations are similar to those described in the court case old dominion box co v letter cg catalog number 47630w united_states 477_f2d_344 4th cir cert_denied 413_us_910 in that a substantial portion of your activities are for private interests this is substantiated by the fact that your beach and dock are private and the lake is private in terms of boat access you further indicated our beach is not advertised as a public beach nor do we have the authority to open it up as one the w parks and recreation website indicates the lake is a private lake as such a substantial portion of your activities benefits private interests which is a substantial non-exempt purpose like the organization in better business bureau v united_states 326_us_278 you have a substantial non-exempt purpose the fact that of your activities are social and recreational precludes exemption under c even if some of your activities and purposes are described in sec_501 a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes applicant’s position you cited revrul_70_186 as an organization that was operating in a similar manner to you you stated recreational activities are primarily to help drive volunteers to conduct the environmental cleaning monitoring and safety and health fitness training you also stated you are similar to revrul_59_310 because you offer swimming to the community service’s response to applicant’s position as described above your activities substantially differ from both of these rulings based on your stated purpose and the activities you conduct it is obvious you have a substantial purpose of providing social and recreational activities for your members and members of the community even if you have some activities that are similar to the organizations in these rulings the overall facts and circumstances involved show you have a substantial non-exempt purpose of conducting social and recreational activities conclusion based on the facts and information submitted you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 likewise you do not meet the operational_test because you conduct substantial social and recreational activities and you have not established that your activities do not substantially benefit private interests accordingly you do not qualify for exemption under sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code letter cg catalog number 47630w we have not considered whether you qualify for exemption under sec_501 of the code we asked if you would like to apply for exemption under this section instead but you declined to do so you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer identification n o p number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue o o astatement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication letter cg catalog number 47630w practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs f we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eod quality assurance p o box 2508room cincinnati oh internal_revenue_service eod quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely lois g lerner director exempt_organizations letter cg catalog number 47630w
